Citation Nr: 0818765	
Decision Date: 06/06/08    Archive Date: 06/18/08

DOCKET NO.  06-11 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an effective date earlier than August 10, 
2001, for the award of a 10 percent disability rating for the 
residuals of nasal fracture with deviated septum, rhinitis, 
and sinusitis.  

2.  Whether there was clear and unmistakable error (CUE) in a 
VA rating decision of May 4, 1949, that assigned a non-
compensable (zero percent) rating for the veteran's residuals 
of nasal fracture with tonsillitis, deviated septum, 
rhinitis, and sinusitis.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Van Stewart, Counsel


INTRODUCTION

The veteran had active military service from January 1943 to 
November 1945. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of November 2005 and April 2006 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.  


FINDINGS OF FACT

1.  The veteran was granted service connection for residuals 
of fracture of the nasal bone, to include rhinitis, chronic 
deflected septum, and sinusitis, in a rating decision dated 
in May 1949, with a non-compensable rating assigned effective 
November 23, 1945.  (Tonsillitis, which had previously been 
service connected, was included in the rating.)  Although 
notified of the decision, the veteran did not appeal the non-
compensable rating.  

2.  An informal claim for an increased (compensable) rating 
for the veteran's service-connected residuals of nasal 
fracture with deviated septum, rhinitis, and sinusitis, was 
not received earlier than August 10, 2001; entitlement to a 
compensable rating was not shown until after August 10, 2001.  

3.  The veteran's claim of CUE in a May 4, 1949, rating 
decision assigning a non-compensable disability rating for 
tonsillitis, residuals of nasal fracture with deviated 
septum, rhinitis, and sinusitis amounts to nothing more than 
a dispute with how the facts were weighed.  




CONCLUSIONS OF LAW

1.  The criteria for an award of an effective date prior to 
August 10, 2001, for a 10 evaluation of the veteran's 
service-connected residuals of nasal fracture with deviated 
septum, rhinitis, and sinusitis, have not been met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2007).  

2.  A valid claim of CUE in a May 4, 1949, rating decision 
that assigned a noncompensable rating for tonsillitis, 
residuals of nasal fracture with deviated septum, rhinitis, 
and sinusitis has not been presented.  38 U.S.C.A. § 5109A 
(West 2002); 38 C.F.R. § 3.105 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004); see also Notice and Assistance Requirements 
and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) 
(to be codified at 38 C.F.R. § 3.159) (removing the prior 
requirement that VA specifically ask the claimant to provide 
any pertinent evidence in his possession).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006) (when VCAA notice follows the initial 
unfavorable AOJ decision, subsequent RO actions may 
"essentially cure[] the error in the timing of notice").

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in his increased rating claim in 
correspondence dated in May 2004 and March 2006.  (Although 
the complete notice required by the VCAA was not provided 
until after the RO adjudicated the appellant's claims, any 
timing errors have been cured by the RO's subsequent actions.  
Id.)  As regards the veteran's CUE claim, the Board notes 
that claims for CUE must be decided based on the evidence of 
record at the time of the decision the appellant is seeking 
to have revised.  Accordingly, the Court has held that the 
duties to assist and notify under the VCAA are not applicable 
to CUE claims.  Livesay v. Principi, 15 Vet. App. 165, 179 
(2001).

Specifically regarding VA's duty to notify with respect to 
the effective date issue, the notifications to the veteran 
apprised him of what the evidence must show to establish 
entitlement to the benefit sought, what evidence and/or 
information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The veteran was apprised of the criteria 
for assigning an effective date.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The RO also provided a 
statement of the case (SOC) and a supplemental statement of 
the case (SSOC) reporting the results of its reviews of the 
earlier effective date issue and the text of the relevant 
portions of the VA regulations.  

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), and post-service medical 
records.  VA has no duty to inform or assist that was unmet.  

The veteran was granted service connection for this 
disability in a rating decision dated April 4, 1949.  The 
disability was rated as non-compensable (zero percent) 
disabling, effective November 23, 1945, the date following 
the veteran's separation from active duty based on post-
service medical treatment records.  38 C.F.R. § 3.400(b)(2).  
He did not appeal that decision, and it is therefore a final 
decision.  See 38 C.F.R. § 20.1103.  

An informal claim was received on August 10, 2001.  In a 
rating decision dated in November 2005, the veteran was 
granted a 10 percent rating effective August 10, 2001, the 
date of receipt of the informal claim.  The veteran does not 
disagree with the 10 percent disability rating assigned, but 
disagrees with the effective date of the 10 percent award.  
Specifically, he argues that he should have been awarded a 10 
percent rating at the time he was granted service connection 
in 1949, which assigned an effective date of November 23, 
1945, and that failure to award a 10 percent rating at the 
time of the RO's 1949 decision constituted clear and 
unmistakable error.  

The general rule regarding effective dates is, except as 
otherwise provided, the effective date of an evaluation and 
award of compensation based on an original claim, a claim re-
opened after final disallowance, or a claim for increase will 
be the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 C.F.R. § 3.400.  In regard 
to claims for increased compensation, the law specifically 
provides that the effective date will be the earliest date as 
of which it is factually ascertainable that an increase in 
disability had occurred, if a claim is received by VA within 
one year after that date; otherwise the effective date will 
be the date of receipt of claim or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a), (b) (West 2002); 
38 C.F.R. § 3.400(o)(1), (2); see Harper v. Brown, 10 Vet. 
App. 125, 126 (1997); see also VAOPGCPREC 12-98.  

Here, the RO determined in its 1949 decision that a 
compensable rating was not warranted.  The date of receipt of 
the informal claim for an increased (compensable) rating was 
August 10, 2001.  Following a May 6, 1949, notice to the 
veteran of the rating decision, nothing was received, either 
by way of an application for benefits, or by way of medical 
evidence, until August 10, 2001.  Thus, under these 
circumstances, because the law provides that the effective 
date will be the date of receipt of claim or date entitlement 
arose, whichever is later, the earliest allowable effective 
date for the 10 percent award is the currently assigned 
August 10, 2001, the date of receipt of the informal claim.  
An earlier effective date is therefore not warranted.  (No 
evidence preceding the date of the informal claim shows any 
problems with the disability at issue; an earlier effective 
date based on date entitlement was shown-up to a year 
preceding the claim, for instance-may not be granted.)  

Because the veteran did not appeal the 1949 decision awarding 
a non-compensable rating, it is a final decision.  Absent a 
showing a entitlement within a year preceding his claim for 
increase in August 2001, a date earlier than August 10, 2001, 
may not be assigned.  The only remaining vehicle for 
obtaining an earlier effective date is by showing that the 
1949 decision was erroneously made.  

A claim of clear and unmistakable error (CUE) in a prior 
final decision of the RO is a collateral attack on that 
decision.  See Disabled Am. Veterans v. Gober, 234 F.3d 682, 
696-98 (Fed. Cir. 2000); see also 38 U.S.C. §§  7111, 
5109A(a); 38 C.F.R. § 20.1403(a) (2007).  To succeed, a 
claimant must prove two things:  (1) that the decision was 
flawed because either the facts known at the time were not 
before the adjudicator or the law then in effect was 
incorrectly applied, and (2) that the outcome would have been 
manifestly different if the error had not been made.  See 
Russell v. Principi, 3 Vet. App. 310, 313 (1992) (en banc).  
The veteran must assert more than a disagreement as to how 
the facts were weighed or evaluated.  Crippen v. Brown, 
9 Vet. App. 412, 418 (1996).

Here, the veteran has alleged that his SMRs were not of 
record at the time of the 1949 adjudication of his claim, and 
that it was only his obtaining them and supplying them to the 
RO in 2002 that led to award of the 10 percent rating.  This, 
even if true, is not CUE on its face given the nature of the 
claim.  This is so because, while the SMRs were needed to 
establish a fact or facts necessary to award service 
connection, the SMRs were not needed to establish the current 
level of disability.  Therefore, persuasive reasons must be 
given as to why one would be compelled to reach the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
alleged error.  Bustos v. West, 179 F.3d 1378, 1381 (Fed. 
Cir. 1999), cert. denied, 120 S. Ct. 405 (1999).  That has 
not been done here.  

The Board notes that the veteran's original SMRs, as well as 
some copies received from the veteran in January 2002, are of 
record, but there is no indication when the originals were 
received into the record.  The Board finds, however, that the 
date of inclusion of the original SMRs in the record is not 
relevant to the issue on appeal.  This is so because, while 
the SMRs would show whether or not there was an injury or 
event during the veteran's active duty service, when it 
awarded the veteran service connection, the RO accepted as 
true the veteran's averment that he broke his nose in 
service, as would have been shown in his SMRs.  

The issue on appeal here, however, is the degree of 
disability associated with the disability for which service 
connection was granted in 1949.  For this determination, the 
RO did not need to rely on the contents of the veteran's SMRs 
because, as noted, it had more recent medical treatment 
records, from 1947, that provided an assessment of the degree 
of the veteran's disability that was more current than older 
records included in the SMRs could show.  Thus, at the time 
of the RO's 1949 decision, the absence of the SMRs, even if 
true, is not determinative as to the degree of the veteran's 
disability at the time of the 1949 rating decision.  

In light of the foregoing, the Board finds that, reasons have 
not been given as to why one would be compelled to reach the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
alleged absence of the SMRs in the record at the time of the 
1949 rating decision.  Id.  

The veteran also contends that the symptomatology on which 
his 10 percent rating was awarded in the November 2005 rating 
decision is the same symptomatology he was experiencing at 
the time of the original rating in 1949 that awarded the non-
compensable rating and that the RO therefore should have 
awarded a 10 percent rating in 1949.  Here, the veteran is, 
in effect asserting disagreement with how the RO evaluated 
the facts before it, an allegation which is inadequate to 
raise a CUE claim.   See Fugo, supra at 44, ("[S]imply to 
claim CUE on the basis that previous adjudications had 
improperly weighed and evaluated the evidence can never rise 
to the stringent definition of CUE." (citing Russell, supra 
at 313).)  Consequently, he has not presented a valid CUE 
claim.


ORDER

Entitlement to an earlier effective date for award of a 10 
percent disability rating for the residuals of nasal fracture 
with deviated septum, rhinitis, and sinusitis is denied.  

A claim of CUE in a May 4, 1949, rating decision is not 
valid; the appeal of this issue is dismissed without 
prejudice to re-filing.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


